Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 7-10, 13, 17-18, 20-22, 25-26 and 28-30 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1, 26, 28, BENNIS (US 20140269300) teaches a system for load balancing data traffic between at least two carriers in a communications network supporting the at least two carriers (par. 24, 51, traffic off loading based on network load between the 3G (licensed band) and Wi-Fi (unlicensed band)), the system comprising processing circuitry, the processing circuitry being configured to cause the system to: 
perform machine learning on a set of traffic flow properties and values thereof for a plurality of wireless devices and associated observed data flows of the wireless devices in order to determine at least two data flow classes (par. 24, 38, 39, 48-50, proactive scheduling mechanism is traffic aware and takes into account the users’ QoS requirements, e.g. throughput and latency, and file size to determine if the traffic is latency tolerant or not in one example; QoS requirements, e.g. the throughput and latency, file size of the traffic would consider as traffic flow properties and values thereof for a plurality of wireless devices and based on it to determine the delay tolerant applications  are steer toward licensed bands as in par. 51 and non real-time sensitive traffic as in par. 46 are steer towards the unlicensed band); 
obtain current channel quality information for a wireless device of the at least two carriers (par. 24, off loading based on traffic requirements, network load, and interference levels, par. 34, 35, determining signal to noise ratio (SINR) or channel quality information of channel between the SCBS and UE, par. 44, 46, channel access based on the maximum reference signal received power (RSRP) or channel quality information, par, 48-50, the cost function accounts for the instantaneous channel state information and dynamics of file size); 
predict a future volume of a data flow of the wireless device (par. 24, 39, 48, 49, proactive look-ahead scheduling for the traffic whether there is non-real time sensitive traffic and real time traffic or volume of non-real time sensitive traffic (a data flow) and real time traffic (a data flow) of UE for transmitting with estimated average data rate on WiFi or licensed band as in par. 44, 46, 49, 51, the time which the load of the WiFi or unlicensed band, that transmission occurs, which non real time or delay tolerant steered toward unlicensed band or WiFi), wherein the prediction involves classification of the data flow of the wireless device into one of the at least two data flow classes based on the observed data flows of the wireless device (par. 24, 48, 51, delay tolerant applications, e.g. e-mail, (first data flow class) are offload to WiFi and delay stringent applications, e.g. video, streaming, (second data flow class) are steered towards licensed spectrum with QoS guarantees); 
(par. 24, 46, 48, 49, 51, offload based on the channel condition and load);
divide the wireless devices in each data flow class between the at least two carriers based on a determination to offload the wireless device to a second carrier of the at least two carriers according to the current channel quality information and the predicted future volume (par. 24, 44, 46, 48, 49, 51, 67, steering the UEs to non-real time sensitive traffic to unlicensed band or WiFi and real time sensitive traffic in licensed band based on the traffic at time t (par. 48, 50, 51) in look-ahead schedules or long-term traffic aware scheduling and the QoS requirements by considering instantaneous channel conditions and completion time of each transmission (par. 44,  48)), wherein the wireless devices in each data flow class are divided to balance the number of the wireless devices in each data flow class between the at least two carriers (par. 44, 46, “UEs 140 with non real-time sensitive traffic models (e.g., FTP) are steered towards the unlicensed band based on a set of thresholds”; par. 67, “the total cell throughput as a function of the number of UEs in the network. While the standard PF-based scheduler could not cope with the increasing number of UEs, the proposed approach was able to steer users' traffic in an intelligent and dynamic manner over both the licensed and unlicensed spectrums, and the gains were pronounced with 300 UEs”, which would indicating balancing the UEs between networks; par. 51, the balancing total load between the un licensed spectrum and licensed spectrum in case the traffic is non real-time sensitive traffic as total load then it would balance between the unlicensed spectrum and licensed spectrum).
SALEM et al. (US 20170094675) teaches wherein the current channel quality information for the at least two carriers is a reference signal received power measurement on each of the at least two carriers (par. 40, 50, 59, The user device 600 also is configured to generate reports regarding the measured power of signals received over licensed wireless channels in the network 102, such as RSRP measurements. The user device 110 also may conduct measurements of signals received over one or more unlicensed wireless channels, including RSRP, through its network interface 620 or sensing module 640);
CIULLO et al. (US 20160192258) teaches wherein the data flow comprises a sequence of packets scheduled either to or from the wireless device (par. 26, flow is concatenation of packets in downlink or uplink or upload).

NARAYANAN et al. (US 20160323789) teaches distribute all UEs evenly across both the bands as part of load balancing UEs (par. 42).
BEJERANO et al. (US 20060064497) teaches evenly distributes UEs with high average bandwidth requirements (par. 37).
However, it would have not been obvious for one of ordinary skill in the art to implement the method as taught by NARAYANAN and BEJERANO to modify the system of BENNIS, SALEM, and CIULLO to teach “in response to determining that the wireless devices in one of the data flow classes cannot be divided to balance the number of wireless devices between the at least two carriers in the one of the data flow 

Claims 2-4, 7-10, 13, 17-18, 20-22, 25, and 29-30 are allowed because of the dependency on the allowed claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
REGE et al. (US 20140029425) teaches The typical inter-carrier load balancing algorithm that attempts to equalize the number of users on each carrier and/or the expected traffic on each carrier will likely provide a sub-optimal end user experience in a Soft Reuse environment (par. 5).

SRIDHAR et al. (US 20120039175) teaches a policy for distributing users with different services and QoS levels across carriers and radio access technologies (par. 36);


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        07/31/2021